
	
		III
		111th CONGRESS
		2d Session
		S. RES. 533
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2010
			Ms. Landrieu (for
			 herself, Mr. Grassley,
			 Mrs. Lincoln, Mr. Levin, Mr.
			 Cardin, Mr. Begich,
			 Mr. Kerry, Mr.
			 Inhofe, Ms. Collins,
			 Ms. Snowe, Mr.
			 Bayh, Mr. Franken,
			 Mr. Akaka, Mrs.
			 Murray, Mrs. Gillibrand,
			 Mr. Nelson of Nebraska,
			 Mr. Casey, Mrs.
			 Boxer, Mr. Specter,
			 Mr. Cochran, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing National Foster Care Month as
		  an opportunity to raise awareness about the challenges of children in the
		  foster care system and encouraging Congress to implement policy to improve the
		  lives of children in the foster care system. 
	
	
		Whereas all children deserve a safe, loving, and permanent
			 home;
		Whereas approximately 500,000 children in the United
			 States live in foster care each year;
		Whereas children enter the foster care system for a
			 variety of reasons, including inadequate care, abuse, or neglect by a parent or
			 guardian;
		Whereas the major factors that contribute to the placement
			 of a child in the foster care system include substance abuse, mental illness,
			 poverty, and a lack of education of a parent or guardian of the child;
		Whereas a child entering the foster care system must
			 confront the widespread misperception that children in foster care are
			 disruptive, unruly, and dangerous, even though placement in the foster care
			 system is based on the actions of a parent or guardian, not the child;
		Whereas States and communities should be provided with the
			 resources to invest in preventative and reunification services and
			 post-permanency programs to ensure that more children in the foster care system
			 are provided safe, loving, permanent placements;
		Whereas the foster care system is intended to be a
			 temporary solution, yet children remain in the foster care system for an
			 average of 3 years;
		Whereas children of color are disproportionately
			 represented in the foster care system and are less likely to be reunited with
			 their biological families;
		Whereas the average child in the foster care
			 system—
			(1)is 10 years old;
			 and
			(2)will be placed in
			 3 different homes, leading to disruptive transfers to new schools, separation
			 from siblings, and unfamiliar surroundings;
			Whereas most children age out of the foster
			 care system at the age of 18;
		Whereas the number of children who enter the foster care
			 system each year has declined over the decade preceding the date of the
			 agreement to this resolution, but the number of children who age
			 out of the foster care system without placement with a permanent family
			 has increased substantially, rising from 20,000 children in 2002 to 29,000
			 children in 2008;
		Whereas children who “age out” of the foster care system
			 lack the security or support of a biological or adoptive family and frequently
			 struggle to secure affordable housing, obtain health insurance, pursue higher
			 education, and acquire adequate employment;
		Whereas, of the children who have “aged out” of the foster
			 care system—
			(1)25 percent have
			 been homeless;
			(2)51 percent have
			 been unemployed for significant stretch of time, and
			(3)only 2 percent
			 have obtained a bachelor’s degree or higher;
			Whereas, by age 19, approximately 50 percent of young
			 women who have been in the foster care system have been pregnant, compared to
			 only 20 percent of young women who have been not in the foster care
			 system;
		Whereas research reveals that children born to teen
			 parents are exposed to serious and high risks;
		Whereas National Foster Care Month is an opportunity to
			 raise awareness about the special needs of children in the foster care system
			 and to recognize the important role that foster parents, social workers, and
			 advocates have in the lives of children in foster care throughout the United
			 States;
		Whereas the Fostering Connections to Success and
			 Increasing Adoptions Act of 2008 (Public Law 110-351; 122 Stat. 3949) provides
			 for new investments and services to improve the outcomes of children and
			 families in the foster care system; and
		Whereas much remains to be done to ensure that all
			 children have a safe, loving, nurturing, and permanent family, regardless of
			 age or special needs: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 National Foster Care Month as an opportunity to raise awareness about the
			 challenges of children in the foster care system;
			(2)encourages
			 Congress to implement policy to improve the lives of children in the foster
			 care system;
			(3)supports the
			 designation of a National Foster Care Month;
			(4)acknowledges the
			 needs of the children in the foster care system;
			(5)honors the
			 commitment and dedication of those individuals who work tirelessly to provide
			 assistance and services to children in the foster care system; and
			(6)recognizes the
			 need to continue working to improve the outcomes of all children in the foster
			 care system through title IV of the Social Security Act (42 U.S.C. 601 et seq.)
			 and other programs designed to help children in the foster care system—
				(A)reunite with
			 their biological parents; or
				(B)if the children
			 cannot be reunited with their biological parents, find permanent, safe, and
			 loving homes.
				
